Whitakek, Judge,
concurring:
I think the question, presented in this case is different from that presented in the Appleby case, supra. Here the loss was sustained from a partial liquidation of plaintiff’s business, and not from the operation of it, and, therefore, cannot be carried back to prior years. On the other hand, in the Appleby case, a piece of unproductive rental property was sold, but the proceeds were used to buy other rental property, or. used in some other way in continuing to carry on plaintiff’s business of renting property.
•. In this cáse there was a liquidation; in the Appleby case there was a sale in order to continue the successful operation of the business.
For this reason Í concur in. this decision, although I am still of .the opinion the Appleby case was wrongly, decided.